Citation Nr: 1135607	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sisters


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from October 1973 to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In pertinent part to this appeal, the rating decision denied service connection for a back disorder.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the RO in March 2011.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  A copy of the hearing transcript is of record and has been reviewed. 


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against finding that:  a chronic lumbar spine disorder was manifested during the Veteran's military service; degenerative disease of the lumbar spine was demonstrated during active duty; degenerative disease of the lumbar spine was manifested to a compensable degree in the first year following the Veteran's separation from active duty service; or that symptoms of lumbar spine problems were continuous after service separation.

2.  The Veteran has informed VA that he incurred two post-service work-related lumbar spine injuries, the later one occurring in May 1999.


CONCLUSION OF LAW

A lumbar spine disorder, to include degenerative disease of the lumbar spine, was not incurred during active duty service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.



Concerning the appeal of the service connection claim now before the Board, in a May 2007 letter the RO notified the Veteran of the information and evidence to substantiate his service connection claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  The letter also advised the Veteran to submit or identify any additional information that he felt would support his claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also included the following enclosures:  "How You Can Help and How VA Can Help You," "What the Evidence Must Show - Service connected comp," and "What the Evidence Must Show - VCAA Notice Response."  Further, the May 2007 letter also included the additional requirements delineated by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO also reconsidered the claim, as evidenced by Supplemental Statements of the Case (SSOCs) issued in July and October 2009.  Thus, no prejudice has resulted and the Veteran has not argued otherwise.  Mayfield v. Nicholson, 444 Veteran 1328 (Fed. Cir. 2006); Medrano v. Nicholson, 21 Vet. App 165 (2007) (In order to cure a VCAA notice timing defect, a compliant notice must be issued followed by the readjudication of the claim).  For the reasons discussed above, therefore, the Board finds that VA has fulfilled its VCAA notification duties to the Veteran to the extent necessary.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice.  There is no evidence of any failure on the part of VA to further comply with the duty to notify that reasonably affects the outcome of this case.

The duty to assist the appellant has also been satisfied in this case.  The service treatment records and available post-service medical records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claim.  The Board further observes that, pertinent to the claim on appeal, the Veteran was afforded VA examination in June 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination.  The report of examination provided adequate medical information/opinions needed to adjudicate the affected claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  This participation included his providing testimony in March 2011 at a hearing conducted by the undersigned.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations/Factual Background/Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.


In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran's statements describing his symptoms are considered to be competent evidence.  However, these statements must be viewed in conjunction with the objective medical evidence.  Where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.
In this case, service treatment records show that, on a Report of Medical History completed by the Veteran for his October 1973 enlistment examination, he noted that he had had recurrent back pain.  In regard to this, the examiner noted, "Back pain neg[ative]."  On the Report of Medical Examination, the examiner noted no findings or diagnoses concerning the back or spine.  Clinical evaluation of the spine was normal.  Two sick call treatment records, both dated in July 1974, show complaints of low back pain.  Parafon forte (a muscle relaxant, see www.drugs.com) was prescribed each time.  The August 1976 Report of Medical Examination in conjunction with the Veteran's separation from service shows that clinical evaluation of the Veteran's spine was normal.

Available post-service medical records on file pertaining to the Veteran's lumbar spine are dated beginning in 1999.  These private medical records are dated in May 1999 and are related to a work-related injury which occurred on May 21, 1999.  A Texas Workers' Compensation Work Status Report reflects that the Veteran injured his lower back on May 21, 1999, while employed by Sears Logistics Services.  A diagnosis of lumbar facet syndrome was noted.  The report also noted that the Veteran could return to work on December 9, 1999, with certain restrictions.  

A December 1999 private MRI (magnetic resonance imaging) report shows a diagnosis of L5-S1 level bulging.  A December 1999 private x-ray report notes the presence of anterior spurring in the body of L5, and early degenerative changes in the bilateral sacroiliac joints.

A January 2000 private initial orthopedic evaluation report shows a diagnosis of lumbar discogenic syndrome.  A history of a May 21, 1999, work-related back injury was provided.  

A February 2000 private medical initial consultation report shows that the Veteran was examined by a physician.  The diagnosis was L5-S1 disc protrusion with residual symptoms, chronic low back pain, and myofascial pain.  The Veteran provided a history of a work-related low back injury occurring on May 21, 1999.  

A May 2000 private medical record shows a history of multiple lumbar epidural injections for pain relief since February 2000.  This treatment was associated with his work-related injury in May 1999.  A July 2000 private prescription script shows a prescription was written for muscle spasm relief.  

The report of a December 2000 private medical examination, completed on behalf of an insurance company, shows that the examination was conducted in order to determine the date of the Veteran's maximum medical improvement and any impairment concerning his May 21, 1999, work-related lumbar spine injury.  The Veteran was noted to have been employed by Sears Logistics Services since October 1993; he mentioned that he had begun his employment with no physical limitations or restrictions.  The history of the May 21, 1999, injury was discussed in detail.  At that time, the Veteran incurred a lifting injury.  After examining the Veteran, the examiner diagnosed L5-S1 disc protrusion with residual symptoms, chronic low back pain, and myofascial pain.  The examining physician opined that the Veteran had reached maximum medical improvement.  

A January 2001 private outpatient treatment note includes diagnoses of lumbar facet syndrome and lumbar strain.  A June 2003 private prescription script shows a prescription was written for pain relief.  

An August 2008 VA primary care physician note shows a diagnosis of chronic low back pain.  The Veteran reported that his pain had existed since 1985.  

A February 2009 VA pain management acute pain note shows that the Veteran received a caudal epidural injection the day before.  

A March 2009 VA pain management history and physical note shows that the Veteran indicated that his injections had been of "zero benefit."  He did concede that the shots helped with the radiation symptoms but not with the low back pain.  

At a June 2009 VA spine examination the Veteran gave a history of an in-service back injury occurring as a result of heavy lifting.  The examiner observed that the Veteran was treated on two occasions, both in July 1974, and that no findings pertaining to the back were noted on his 1976 separation examination report.  The Veteran also reported incurring a work-related back injury as a result of lifting a heavy box, after which his back pain also radiated into his right knee; he did not provide a date.  Following examination of the Veteran, the following diagnoses were provided:  acute lumbosacral strain in 1974 resolved with treatment with no symptoms described at the time of discharge from the service in 1976; and degenerative disc disease of the lumbar spine with back pain, right leg radiation, MRI consistent with right L5-S1 protrusion with moderate disability and slight progression.  The examiner opined that it was less likely than not that the current disc disease of the lumbar spine was secondary to the lumbar back sprain that incurred in 1976.  Rather, the examiner noted that the available data showed that "this is a work-related injury."  

In an undated letter from the Veteran, received in September 2009, he claimed to have incurred a work-related back injury while working for Mostek Corporation, after which he was given a back brace.  He did not provide a date on which the injury occurred.  He added that he worked there for an additional 8.5 years following the injury.  He also mentioned that he worked for Sears Logistics from 1995 to 2000, and that he also injured his back during that employment.  The Veteran further indicated that he injured his back during his basic training which had continued to cause him great pain.  

The Veteran's sister submitted a statement dated in March 2011.  While the letter included much of the language included by the Veteran in his September 2009 letter, she noted that her brother had told her and her family that he was treated several times during his military service for his back.  

At his March 2011 hearing, the Veteran testified that his current back problems had their earliest manifestations during his military service.  See page two of hearing transcript (transcript).  He added that he injured his back during basic training in 1973, after which he served three more years.  See pages three and 27 of transcript.  The Veteran claimed that his back continued to bother him after his service separation, and that he sought treatment from a private physician in 1985 or 1986; he added that efforts to obtain these private medical records had proven unsuccessful as the doctor was deceased.  See page 28 of transcript.  He also testified that he incurred a post-service work-related injury while working for Sears in 1998, and that this injury aggravated his back disorder which was caused by his military service.  See pages seven and eight of transcript.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for the Veteran's back disorder on either a direct or presumptive basis.  The service treatment records, while showing that the Veteran was seen for complaints of low back pain on two occasions in July 1974, do not demonstrate that a chronic lumbar disorder was manifested during his military service.  No back disorder was documented on the Veteran's August 1976 separation examination report.  

In this case, the only evidence linking the Veteran's currently diagnosed lumbar spine problems to his service is his own lay contentions.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Like the varicose veins in Barr or dislocated shoulder in Jandreau, back pain is a symptom capable of lay description by the person experiencing it.  Moreover, in this case, there are diagnoses of a current back disability-variously diagnosed as lumbar spine degenerative disc disease, lumbar discogenic disease, lumbar facet syndrome and myofascial pain--different diagnoses pertaining to the lumbar spine which were rendered when the Veteran was treated while on active duty.  However, whether the symptom of back pain is due to a specific diagnosis such as, for example, lumbar strain or sprain, degenerative disc disease, or lumbar facet syndrome is a medical matter requiring medical evidence for its support and resolution.  The medical evidence here relevant to the etiology of the current lumbar spine disorders--specifically, the opinion or the June 2009 VA examiner--reflects that the currently diagnosed lumbar spine disorders are not related to the two complaints of back pain for which the Veteran was treated in service in 1974.  The June 2009 VA examiner opined that post-service intercurrent work-related injuries, rather than any symptoms experienced or injury sustained in active military service, were etiologically responsible for his present low back problems.  

The Board finds the VA examiner's opinion persuasive because it is consistent with the other relevant evidence of record.  For example, although the Veteran complained of back pain on two occasions in July 1974, there is no finding relevant to back pain or a back disorder on his August 1976 separation examination.  Thus, the June 2009 VA examiner's diagnosis of a an acute lumbosacral strain in 1974 which resolved with treatment with no symptoms at the time of separation is consistent with the evidence in the service treatment records.  

Thus, while the Veteran's contentions reflect evidence of continuity of symptomatology of back pain since service, the medical evidence on file does not support an etiological relationship between those post-service symptoms and an injury in service.  In this regard, the Veteran has indicated that he was first treated for back problems after service in 1985.  This is about nine years following his service separation.  In addition to the lack of findings of a back disorder on 1976 separation examination report, that the first treatment after service was about nine years later further supports the June 2009 VA examiner's finding that the back pain in service resolved with treatment at that time.  Moreover, the Veteran also reported incurring two post-service work-related injuries, both of which involved his lower back.  The injury occurring in May 1999 is well documented in the record.  The other one appears to have happened at some point in the 1980s.  These post-service back injuries are consistent with the June 2009 VA examiner's opinion that the Veteran's current disc disease of the lumbar spine is less likely the result of the lumbar strain in service than it is the result of the work-related injuries which occurred many years later.  In addition to finding the VA examiner's opinion persuasive, the Board notes that there is no contrary medical evidence of record.

The Board also observes that, while a diagnosis of spine degenerative changes was made in 1999, that diagnosis comes well after the Veteran's 1976 separation from active duty.  As such, presumptive service connection for lumbar spine degenerative disease is not for consideration.  

Given the absence of a chronic lumbar spine disability in service, compensably disabling arthritis in the first post service year, or a nexus between any current lumbar spine disability and an the symptoms in active service, service connection for a low back disorder is not warranted.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


